In an action to recover damages for breach of contract and for racial and religious discrimination under the New York State Human Rights Law (Executive Law § 296), the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), entered June 30, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
After the defendant made out a prima facie case for summary judgment, the plaintiff failed to raise a triable issue of fact as to whether she was discharged without good cause. Accordingly, her breach of contract claim was properly dismissed. Additionally, the plaintiff failed to raise a triable issue of fact as to her claim of racial and religious discrimination, as she did not demonstrate that circumstances surrounding her discharge gave rise to an inference of such discrimination (see, Ferrante v American Lung Assn., 90 NY2d 623, 625; see also, McDonnell Douglas Corp. v Green, 411 US 792).
The plaintiff’s remaining contentions are without merit. Santucci, J. P., Sullivan, McGinity and Luciano, JJ., concur.